USCA4 Appeal: 22-6582      Doc: 8        Filed: 09/13/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6582


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        AHMED SALA ALI BURALE, a/k/a Ahmed Salah Ali, a/k/a Ahmed Hindi, a/k/a
        Ahmed Salah Ali Burle,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:11-cr-00034-RBS-DEM-13)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Ahmed Sala Ali Burale, Appellant Pro Se. Joseph Attias, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6582      Doc: 8         Filed: 09/13/2022      Pg: 2 of 2




        PER CURIAM:

               Ahmed Sala Ali Burale appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Burale’s motion. See

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam) (stating standard), cert.

        denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s judgment.

        United States v. Burale, No. 2:11-cr-00034-RBS-DEM-13 (E.D. Va. May 6, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        AFFIRMED




                                                     2